        Case
         Case6:21-cv-00606-PGB-EJK
              6:21-cv-00606-PGB-EJK Document
                                     Document1-4 Filed04/06/21
                                              4 Filed  04/05/21 Page
                                                                 Page11ofof44PageID
                                                                              PageID214
                                                                                     208

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                     Middle District
                                                 __________ District of
                                                                     of Florida
                                                                        __________

         GuideOne Mutual Insurance Company                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                        Civil Action No. 6:21-CV-606
                                                                     )
 Edgewood Children's Ranch, Inc. and Jane Doe, as                    )
parent and natural guardian of John Doe, a minor child
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Edgewood Children's Ranch, Inc.
                                       c/o Bruce C. Jordan, Registered Agent
                                       7609 Frank Hubbard Road
                                       Orlando, FL 32835




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Alden Swift, Esq.
                                       Cole, Scott & Kissane, P.A.
                                       1900 Summit Tower Blvd
                                       Suite 400
                                       Orlando, FL 32810



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                          T

             Apr 06, 2021                                                                                   RichardOlsen
Date:
                                                                                       Signature off C
                                                                                                     Clerk
                                                                                                       lleerrkk oorr De
                                                                                                                     D
                                                                                                                     Deputy
                                                                                                                        puty
                                                                                                                        pu ty C
                                                                                                                              Clerk
                                                                                                                                lleerrkk
         Case
          Case6:21-cv-00606-PGB-EJK
               6:21-cv-00606-PGB-EJK Document
                                      Document1-4 Filed04/06/21
                                               4 Filed  04/05/21 Page
                                                                  Page22ofof44PageID
                                                                               PageID215
                                                                                      209

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-606

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case
         Case6:21-cv-00606-PGB-EJK
              6:21-cv-00606-PGB-EJK Document
                                     Document1-4 Filed04/06/21
                                              4 Filed  04/05/21 Page
                                                                 Page33ofof44PageID
                                                                              PageID216
                                                                                     210

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Middle District
                                                 __________ District of
                                                                     of Florida
                                                                        __________

         GuideOne Mutual Insurance Company                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                         Civil Action No. 6:21-cv-606
                                                                     )
 Edgewood Children's Ranch, Inc. and Jane Doe, as                    )
  parent and natural guardian of John Doe, a minor
                                                                     )
                        child.
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jane Doe, as parent and natural guardian of John Doe, a minor child
                                       c/o Brian Dunmire, Esq.
                                       Dunmire Law
                                       861 W. Morse Blvd.
                                       Suite #100a
                                       Winter Park, FL 32789



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Alden Swift, Esq.
                                       Cole, Scott & Kissane, P.A.
                                       1900 Summit Tower Blvd.
                                       Suite 400
                                       Orlando, FL 32810



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                                             RichardOlsen
Date:
            Apr 06, 2021
                                                                                        Signature off C
                                                                                                      Clerk
                                                                                                        lerk
                                                                                                        le rk oorr D
                                                                                                                   De
                                                                                                                   Deputy
                                                                                                                     eppuuty
                                                                                                                          ty C
                                                                                                                             Clerk
                                                                                                                               lerrkk
                                                                                                                               le
         Case
          Case6:21-cv-00606-PGB-EJK
               6:21-cv-00606-PGB-EJK Document
                                      Document1-4 Filed04/06/21
                                               4 Filed  04/05/21 Page
                                                                  Page44ofof44PageID
                                                                               PageID217
                                                                                      211

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-cv-606

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
